     Case: 1:19-cv-07390 Document #: 15 Filed: 01/13/20 Page 1 of 1 PageID #:98

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Brian Magnuson
                                         Plaintiff,
v.                                                       Case No.: 1:19−cv−07390
                                                         Honorable Edmond E. Chang
Exelon Generation Company, LLC
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, January 13, 2020:


        MINUTE entry before the Honorable Jeffrey Cummings:The status hearing set for
1/14/2020 is reset to begin at 11:30 a.m. Please note, time change only. Mailed notice.
(rbf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
